FILED
                           NOT FOR PUBLICATION                                NOV 03 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARTHA G. SAPUKOTANA, the                        No. 10-16803
surviving spouse of Sarath Sapukotana; et
al.,                                             D.C. No. 4:08-cv-00327-JMR

              Plaintiff - Appellee,
                                                 MEMORANDUM*
  v.

VAN STRAALEN FARM TRUCKING, a
Washington corporation; et al.,

              Defendants - Appellees,

  and

PALINAWADANAGE RAMYA
CHANDRALA FERNANDO,

              Intervernor - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                     John M. Roll, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            Submitted October 28, 2011**
                              San Francisco, California

Before: GRABER and IKUTA, Circuit Judges, and KAPLAN,*** District Judge.


      The Mississippi Chancery court determined that Sarath Sapukotana had

dissolved his marriage to Ramya Chandralatha Fernando and, consequently, that

Martha Sapukotana, not Fernando, was Sarath Sapukotana’s widow. This issue

was actually litigated and was essential, see Miss. Code Ann. § 91-7-63 (2010), to

that court’s judgment appointing Martha Sapukotana as administrator of the estate.

Harris v. Bd. of Trs. of State Insts. of Higher Learning, 731 So. 2d 588, 590 (Miss.

1999). This state court judgment regarding Fernando’s status would have

preclusive effect in other Mississippi courts and therefore must be given full faith

and credit in federal court. See 28 U.S.C. § 1738; Kremer v. Chem. Constr. Corp.,

456 U.S. 461, 466 (1982).

      Because Fernando is not Sapukotana’s surviving wife, she has no

significantly protectable interest in the wrongful death suit arising from his death,

see Ariz. Rev. Stat. Ann. § 12-612(A) (2010). Therefore, the district court did not


       **
            This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
       ***
              The Honorable Lewis A. Kaplan, Senior District Judge for the United
States District Court for the Southern District of New York, sitting by designation.

                                          2
err in denying Fernando’s motion to intervene. City of Emeryville v. Robinson, 621

F.3d 1251, 1259 (9th Cir. 2010).

      AFFIRMED.




                                        3